Citation Nr: 1000290	
Decision Date: 01/04/10    Archive Date: 01/14/10	

DOCKET NO.  04-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle disability. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic left ankle disability. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  

In a decision dated in December 2008, in part, the Board 
denied entitlement to the benefits sought.  The Veteran then 
appealed the determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  A June 2009 Court Order granted a 
Joint Motion for Partial Remand.  

The case is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C., for compliance 
with the Joint Motion for Partial Remand.  


REMAND

With regard to the claims to reopen previously denied claims 
of entitlement to service connection for a chronic left ankle 
disability and for rheumatoid arthritis, review of the record 
shows the Veteran has not been provided with sufficient 
information that would satisfy the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim include advising him of the evidence and 
information necessary to reopen the claim.  Further, VA is to 
notify the claimant of the evidence and information necessary 
to establish his entitlement to the underlying claim for the 
benefits sought.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the evidence required to establish service 
connection that were found insufficient in the previous 
denial.  Id., at 9-10.  

For claims filed after August 2001, such as this claim, "new 
evidence" is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

With regard to the claim for service connection for a right 
ankle disability, the Veteran has not been accorded an 
examination of the ankle for the purpose of determining 
whether or not there is a chronic disability, and, if so, its 
etiology.  When the Veteran was accorded an examination of 
the joints by VA in January 2005, the examiner indicated that 
current examination of the ankles was essentially normal.  
However, the examiner opined that there was "no intrinsic 
disease of the ankles that would be related to his left knee 
impairment."  Despite the negative findings, a diagnosis was 
made of chronic sprain involving the right and left ankles.  
Clarification with regard to the status of the right ankle is 
in order.  

The Board notes that copies of medical evidence pertaining 
primarily to cervical and lumbar disability and to neuropathy 
were received by the Board in October 2009.  The Veteran, 
through his representative, waived consideration of the 
evidence by the RO.  Review of the evidence reflects that it 
pertains to treatment and evaluation of the Veteran since 
2007, a time many years following service discharge, for 
various problems, most not related to the issues for 
consideration.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The VA must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  This letter should 
inform the Veteran that in order to 
reopen his claims he must submit new and 
material evidence pertaining to the 
issues at hand.  

2.  Copies of all outstanding records of 
treatment, VA and non-VA received by the 
Veteran for the claims should be obtained 
and made part of the claims file.  

3.  The Veteran should be accorded an 
examination of the right ankle.  The 
claims file should be reviewed by the 
examiner and review of the file should be 
noted in the report of examination.  
Following review of the relevant evidence 
in the claims file, clinical examination, 
and any tests or studies deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a right 
ankle disability, and, if so, whether it 
had its onset during service or is 
causally linked to any incident of active 
service.  Further, the examiner should 
opine as to whether it is at least as 
likely as not that any current right 
ankle disability was caused or aggravated 
by service-connected disabilities.  The 
examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence 
before and against a claim is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  If the examiner is 
not able to answer any question presented 
without resort to speculation, he or she 
should indicate why the opinion requested 
is so 

outside the norm that an answer cannot be 
provided without resort to speculation.  

3.  Then, the claims on appeal must be 
readjudicated on the basis of all the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for response, before the record 
is returned to the Board for appellate 
review.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

